Title: From Thomas Jefferson to William Short, 5 May 1808
From: Jefferson, Thomas
To: Short, William


                  
                     Dear Sir
                     
                     Washington May 5. 08.
                  
                  Your favor of Apr. 28. came safe to hand with the watch chain and seal, which are entirely to my mind, and I now inclose you an order of the bank of the US. of this place on that at Philadelphia for 20. D. the amount of the two articles. I am now in all the hurry & bustle of preparation for departure this evening if I can be ready, or tomorrow morning at farthest, and having not a word of news I add nothing more than the assurances of my constant friendship & respect.
                  
                     Th: Jefferson
                     
                  
                  
                     P.S. Your letter to Price was sent by a servant of mine returning home.
                  
               